Exhibit 10.1

THIRD AMENDMENT TO AMENDED and RESTATED LOAN AND SECURITY AGREEMENT

This Third Amendment to Amended and Restated Loan and Security Agreement (this
“Amendment”) is entered into as of April 5, 2013, by and between COMERICA BANK
(“Bank”) and SCIENTIFIC LEARNING CORPORATION (“Borrower”).

RECITALS

Borrower and Bank are parties to that certain Amended and Restated Loan and
Security Agreement dated as of February 9, 2012 (as amended from time to time,
including by that certain First Amendment to Amended and Restated Loan and
Security Agreement dated as of June 11, 2012 and that certain Second Amendment
to Amended and Restated Loan and Security Agreement dated as of August 14, 2012,
the “Agreement”).  The parties desire to amend the Agreement in accordance with
the terms of this Amendment.

NOW, THEREFORE, the parties agree as follows:

1.

The following defined terms in Section 1.1 of the Agreement are hereby added or
amended and restated in their entirety:

Equity Event” means Borrower’s receipt of net cash proceeds of not less than
Four Million Dollars ($4,000,000) received after the Third Amendment Effective
Date from the sale or issuance of Borrower’s equity securities or the incurrence
of Subordinated Debt to investors on terms and conditions reasonably acceptable
to Bank.

“Revolving Line” means a Credit Extension of up to Four Million Dollars
($4,000,000) (inclusive of the aggregate face amount of Letters of Credit issued
under the Letter of Credit Sublimit).

“Revolving Maturity Date” means March 31, 2014.

“Third Amendment Effective Date” means April 5, 2013.

2.

Section 6.8 of the Agreement hereby is amended and restated in its entirety to
read as follows:

“6.8       Adjusted Quick Ratio.  Borrower shall maintain a ratio of (I)
unrestricted cash maintained at Bank or at Bank’s affiliates covered by control
agreements in form and substance satisfactory to Bank (which must be in an
amount not less than One Million Dollars ($1,000,000) at all times), plus net
trade accounts receivable less than 90 days from invoice date to Current
Liabilities less non-refundable deferred revenues plus, (to the extent not
already included therein) all Indebtedness to Bank, of at least (i) 0.60 to 1.00
at all times from February 1, 2013 through May 31, 2013 and (ii) 1.00 to 1.00 at
all times starting on June 1, 2013.  The foregoing covenant shall be measured as
of the last day of each month.”

3.

Section 6.9 of the Agreement hereby is amended and restated in its entirety to
read as follows:

“6.9            Bookings.   Borrower shall achieve Bookings, measured monthly on
a trailing three (3) month basis of greater than or equal to the following
amounts as of the relevant measurement date:

Measuring Period Ending

Minimum Trailing 3 Month Bookings

March 31, 2013

$2,792,000

April 30, 2013

$2,789,000

May 31, 2013

$3,800,000

June 30, 2013

$6,471,000

July 31, 2013

$7,732,000

August 31, 2013

$8,353,000

September 30, 2013

$7,346,000

October 31, 2013

$6,935,000

November 30, 2013

$5,872,000

December 31, 2013

$4,779,000

January 31, 2014

$3,732,000

February 28, 2014

$3,085,000

March 31, 2014

$2,815,000



            -1-

--------------------------------------------------------------------------------

 

 

            The foregoing covenant shall be measured as of the last day of each
month.”

4.

New Section 6.14 hereby is added to the Agreement in its entirety to read as
follows:

“6.14        Equity Event.  Borrower shall have consummated the Equity Event by
April 8, 2013.”

5.

Exhibit C to the Agreement hereby is replaced with Exhibit C attached hereto.

6.

Exhibit D to the Agreement hereby is replaced with Exhibit D attached hereto.

7.

Borrower acknowledges and Bank hereby waives Borrower’s violation of the
Agreement that occurred as a result of Borrower’s 2012 audited financial
statements having a going concern qualification.

8.

Borrower acknowledges and Bank hereby waives Borrower’s violation of Section 6.9
of the Agreement for failing to achieve minimum Bookings for the measuring
period ending February 28, 2013.

9.

No course of dealing on the part of Bank or its officers, nor any failure or
delay in the exercise of any right by Bank, shall operate as a waiver thereof,
and any single or partial exercise of any such right shall not preclude any
later exercise of any such right.  Bank’s failure at any time to require strict
performance by Borrower of any provision shall not affect any right of Bank
thereafter to demand strict compliance and performance.  Any suspension or
waiver of a right must be in writing signed by an officer of Bank.

10.

Unless otherwise defined, all initially capitalized terms in this Amendment
shall be as defined in the Agreement.  The Agreement, as amended hereby, shall
be and remain in full force and effect in accordance with its respective terms
and hereby is ratified and confirmed in all respects.  Except as expressly set
forth herein, the execution, delivery, and performance of this Amendment shall
not operate as a waiver of, or as an amendment of, any right, power, or remedy
of Bank under the Agreement, as in effect prior to the date hereof.



            -  2  -

--------------------------------------------------------------------------------

 

11.

Borrower represents and warrants that the Representations and Warranties
contained in the Agreement, as qualified by the Schedule included with this
Amendment, are true and correct as of the date of this Amendment, and that no
Event of Default has occurred and is continuing. 

12.

As a condition to the effectiveness of this Amendment, Bank shall have received,
in form and substance satisfactory to Bank, the following:

(a)

this Amendment, duly executed by Borrower;

(b)

a Certificate of the Secretary of Borrower with respect to incumbency and
resolutions authorizing the execution and delivery of this Amendment;

(c)

a Subordination Agreement;

(d)

a Prime Reference Rate Addendum;

(e)

the amendment fee in the amount equal to Five Thousand Dollars ($5,000);

(f)

all reasonable Bank Expenses incurred through the date of this Amendment, which
may be debited from any of Borrower's accounts; and

(g)

such other documents, and completion of such other matters, as Bank may
reasonably deem necessary or appropriate.

 

13.

This Amendment may be executed in two or more counterparts, each of which shall
be deemed an original, but all of which together shall constitute one
instrument.

 

[Balance of Page Intentionally Left Blank]

            -  3  -

--------------------------------------------------------------------------------

 

Exhibit 10.1

IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the first
date above written.

 

SCIENTIFIC LEARNING CORPORATION

 

 

 

 

 

By:    /s/ Jane A. Freeman

 

 

 

Title:   Chief Financial Officer

 

 

 

COMERICA BANK

 

 

 

 

 

By:    /s/ Dennis Rappoport

 

 

 

Title:     VP

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Signature Page to Third Amendment to Amended and Restated Loan and Security
Agreement]

--------------------------------------------------------------------------------

 

 

EXHIBIT  C


PRIME REFERENCE RATE ADDENDUM

 

[See attached]







--------------------------------------------------------------------------------

 

 

Prime Reference Rate Addendum
To Amended and Restated Loan and Security Agreement

This Prime Reference Rate Addendum to Amended and Restated Loan and Security
Agreement (this “Addendum”) is entered into as of April 5, 2013, by and between
Comerica Bank (“Bank”) and Scientific Learning Corporation, a Delaware
(“Borrower”).  This Addendum supplements the terms of the Amended and Restated
Loan and Security Agreement dated February 9, 2012 (as the same may be amended,
modified, supplemented, extended or restated from time to time, including but
without limitation by that certain First Amendment to Amended and Restated Loan
and Security Agreement dated as of June 11, 2012, that certain Second Amendment
to Amended and Restated Loan and Security Agreement dated as of August 14, 2012
and that certain Third Amendment to Amended and Restated Loan and Security
Agreement dated as of April 5, 2013, the “Agreement”).

1.

Definitions.  As used in this Addendum, the following terms shall have the
following meanings.  Initially capitalized terms used and not defined in this
Addendum shall have the meanings ascribed thereto in the Agreement.

a.

“Applicable Margin” means one and one-quarter percent (1.25%) per annum.

b.

“Business Day” means any day, other than a Saturday, Sunday or any other day
designated as a holiday under Federal or applicable State statute or regulation,
on which Bank is open for all or substantially all of its domestic and
international business (including dealings in foreign exchange) in San Jose,
California, and, in respect of notices and determinations relating the Daily
Adjusting LIBOR Rate, also a day on which dealings in dollar deposits are also
carried on in the London interbank market and on which banks are open for
business in London, England.

c.

“Change in Law” means the occurrence, after the date hereof, of any of the
following: (i) the adoption or introduction of, or any change in any applicable
law, treaty, rule or regulation (whether domestic or foreign) now or hereafter
in effect and whether or not applicable to Bank on such date, or (ii) any change
in interpretation, administration or implementation thereof of any such law,
treaty, rule or regulation by any Governmental Authority, or (iii) the issuance,
making or implementation by any Governmental Authority of any interpretation,
administration, request, regulation, guideline, or directive (whether or not
having the force of law), including any risk-based capital guidelines.  For
purposes of this definition, (x) a change in law, treaty, rule, regulation,
interpretation, administration or implementation shall include, without
limitation, any change made or which becomes effective on the basis of a law,
treaty, rule, regulation, interpretation administration or implementation then
in force, the effective date of which change is delayed by the terms of such
law, treaty, rule, regulation, interpretation, administration or implementation,
and (y) the Dodd-Frank Wall Street Reform and Consumer Protection Act (Pub. L.
111-203, H.R. 4173) and all requests, rules, regulations, guidelines,
interpretations or directives promulgated thereunder or issued in connection
therewith shall be deemed to be a “Change in Law”, regardless of the date
enacted, adopted, issued or promulgated, whether before or after the date
hereof, and (z) all requests, rules, guidelines or directives promulgated by the
Bank for International Settlements, the Basel Committee on Banking Supervision
(or any successor or similar authority) or the United States regulatory
authorities, in each case pursuant to Basel III, shall each be deemed to be a
"Change in Law", regardless of the date enacted, adopted, issued or implemented.

d.

“Daily Adjusting LIBOR Rate” means, for any day, a per annum interest rate which
is equal to the quotient of the following:


(1)

for any day, the per annum rate of interest determined on the basis of the rate
for deposits in United States Dollars for a period equal to one (1) month
appearing on Page BBAM of the Bloomberg Financial Markets Information Service as
of 8:00 a.m. (California time) (or as soon thereafter as practical) on such day,
or if such day is not a Business Day, on the immediately preceding Business
Day.  In the event that such rate does not appear on Page BBAM of the Bloomberg
Financial Markets Information Service (or otherwise on such Service) on any day,
the “Daily Adjusting LIBOR Rate” for such day shall be determined by reference
to such other publicly available service for displaying eurodollar rates as may
be reasonably selected by Bank, or in the absence of such other service, the
“Daily Adjusting LIBOR Rate” for such day shall, instead, be determined based
upon the average of the rates at which Bank is offered dollar deposits at or
about 8:00 a.m. (California time) (or as soon thereafter as practical), on such
day, or if such day is not a Business Day, on the immediately preceding Business
Day, in the interbank eurodollar market in an amount comparable to the
outstanding principal amount of the Obligations and for a period equal to one
(1) month;

divided by


(2)

minus the maximum rate (expressed as a decimal) on such day at which Bank is
required to maintain reserves on "Euro-currency Liabilities" as defined in and
pursuant to Regulation D of the Board of Governors of the Federal Reserve System
or, if such regulation or definition is modified, and as long as





--------------------------------------------------------------------------------

 

 

Bank is required to maintain reserves against a category of liabilities which
includes eurodollar deposits or includes a category of assets which includes
eurodollar loans, the rate at which such reserves are required to be maintained
on such category.


e.

“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including, without limitation, any supranational bodies such as the
European Union or the European Central Bank).


f.

“LIBOR Lending Office” means Bank’s office located in the Cayman Islands,
British West Indies, or such other branch of Bank, domestic or foreign, as it
may hereafter designate as its LIBOR Lending Office by notice to Borrower.


g.

"Prime Rate" means the per annum interest rate established by Bank as its prime
rate for its borrowers, as such rate may vary from time to time, which rate is
not necessarily the lowest rate on loans made by Bank at any such time.


h.

"Prime Referenced Rate" means, for any day, a per annum interest rate which is
equal to the Prime Rate in effect on such day, but in no event and at no time
shall the Prime Referenced Rate be less than the sum of the Daily Adjusting
LIBOR Rate for such day plus two and one-half percent (2.50%) per annum.  If, at
any time, Bank determines that it is unable to determine or ascertain the Daily
Adjusting LIBOR Rate for any day, the Prime Referenced Rate for each such day
shall be the Prime Rate in effect at such time, but not less than two and
one-half percent (2.50%) per annum. 


2.

Interest Rate Options.  Subject to the terms and conditions of this Addendum,
the Obligations under the Agreement shall bear interest at the Prime Referenced
Rate plus the Applicable Margin.

3.

Payment of Interest.  Accrued and unpaid interest on the unpaid balance of the
Obligations outstanding under the Agreement shall be payable monthly, in
arrears, on the first Business Day of each month, until maturity (whether as
stated herein, by acceleration, or otherwise).  In the event that any payment
under this Addendum becomes due and payable on any day which is not a Business
Day, the due date thereof shall be extended to the next succeeding Business Day,
and, to the extent applicable, interest shall continue to accrue and be payable
thereon during such extension at the rates set forth in this Addendum.  Interest
accruing hereunder shall be computed on the basis of a year of 360 days, and
shall be assessed for the actual number of days elapsed, and in such
computation, effect shall be given to any change in the applicable interest rate
as a result of any change in the Prime Referenced Rate on the date of each such
change.

4.

Bank’s Records.  The amount and date of each advance under the Agreement, its
applicable interest rate, and the amount and date of any repayment shall be
noted on Bank's records, which records shall be conclusive evidence thereof,
absent manifest error; provided,  however, any failure by Bank to make any such
notation, or any error in any such notation, shall not relieve Borrower of its
obligations to repay Bank all amounts payable by Borrower to Bank under or
pursuant to this Addendum and the Agreement, when due in accordance with the
terms hereof.  

5.

Default Interest Rate.  From and after the occurrence of any Event of Default,
and so long as any such Event of Default remains unremedied or uncured
thereafter, the Obligations outstanding under the Agreement shall bear interest
at a per annum rate of five percent (5%) above the otherwise applicable interest
rate hereunder, which interest shall be payable upon demand.  In addition to the
foregoing, a late payment charge equal to five percent (5%) of each late payment
hereunder may be charged on any payment not received by Bank within ten (10)
calendar days after the payment due date therefor, but acceptance of payment of
any such charge shall not constitute a waiver of any Event of Default under the
Agreement.  In no event shall the interest payable under this Addendum and the
Agreement at any time exceed the maximum rate permitted by law.

6.

Prepayment.   Borrower may prepay all or part of the outstanding balance of any
Obligations at any time without premium or penalty.  Any prepayment hereunder
shall also be accompanied by the payment of all accrued and unpaid interest on
the amount so prepaid.  Borrower hereby acknowledges and agrees that the
foregoing shall not, in any way whatsoever, limit, restrict, or otherwise affect
Bank’s right to make demand for payment of all or any part of the Obligations
under the Agreement due on a demand basis in Bank’s sole and absolute
discretion.

7.

Regulatory Developments or Other Circumstances Relating to the Daily Adjusting
LIBOR Rate.

a.

If any Change in Law shall: (a) subject Bank to any tax, duty or other charge
with respect to this Addendum or any Obligations under the Agreement, or shall
change the basis of taxation of payments to Bank of the principal of or interest
under this Addendum or any other amounts due under this Addendum in respect
thereof (except for changes in the rate of tax on the overall net income of Bank
or its LIBOR Lending Office imposed by the jurisdiction in which Bank's
principal executive office or LIBOR Lending Office is located); or (b) impose,
modify or deem applicable any reserve (including, without limitation, any
imposed by the





--------------------------------------------------------------------------------

 

 

Board of Governors of the Federal Reserve System), special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by Bank, or shall impose on Bank or the foreign exchange and interbank
markets any other condition affecting this Addendum or the Obligations; and the
result of any of the foregoing is to increase the cost to Bank of maintaining
any part of the Obligations or to reduce the amount of any sum received or
receivable by Bank under this Addendum by an amount deemed by Bank to be
material, then Borrower shall pay to Bank, within fifteen (15) days of
Borrower’s receipt of written notice from Bank demanding such compensation, such
additional amount or amounts as will compensate Bank for such increased cost or
reduction.  A certificate of Bank, prepared in good faith and in reasonable
detail by Bank and submitted by Bank to Borrower, setting forth the basis for
determining such additional amount or amounts necessary to compensate Bank shall
be conclusive and binding for all purposes, absent manifest error.

 

b.

In the event that any Change in Law affects or would affect the amount of
capital required or expected to be maintained by Bank (or any corporation
controlling Bank), and Bank determines that the amount of such capital is
increased by or based upon the existence of any obligations of Bank hereunder or
the maintaining of any Obligations, and such increase has the effect of reducing
the rate of return on Bank's (or such controlling corporation's) capital as a
consequence of such obligations or the maintaining of such Obligations to a
level below that which Bank (or such controlling corporation) could have
achieved but for such circumstances (taking into consideration its policies with
respect to capital adequacy), then Borrower shall pay to Bank, within fifteen
(15) days of Borrower's receipt of written notice from Bank demanding such
compensation, additional amounts as are sufficient to compensate Bank (or such
controlling corporation) for any increase in the amount of capital and reduced
rate of return which Bank reasonably determines to be allocable to the existence
of any obligations of Bank hereunder or to maintaining any Obligations.  A
certificate of Bank as to the amount of such compensation, prepared in good
faith and in reasonable detail by Bank and submitted by Bank to Borrower, shall
be conclusive and binding for all purposes absent manifest error.

 

8.

Legal Effect.  Except as specifically modified hereby, all of the terms and
conditions of the Agreement remain in full force and effect.

9.

Conflicts.  As to the matters specifically the subject of this Addendum, in the
event of any conflict between this Addendum and the Agreement, the terms of this
Addendum shall control.

[Balance of Page Intentionally Left Blank]

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties have agreed to the foregoing as of the date
first set forth above.

COMERICA BANK

 

SCIENTIFIC LEARNING CORPORATION

 

 

 

By:   /s/ Dennis Rappoport

 

By:   /s/ Jane A. Freeman

Name:    Dennis Rappoport

 

Name:    Jane A. Freeman

Title:      VP

 

Its:    CFO

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Signature Page to Prime Reference Rate Addendum to Amended and Restated Loan
and Security Agreement]

 

 

 

            -  1  -

 

--------------------------------------------------------------------------------

 

 

EXHIBIT D


COMPLIANCE CERTIFICATE

 

TO:                    COMERICA BANK

FROM:                 SCIENTIFIC LEARNING CORPORATION

The undersigned authorized officer of SCIENTIFIC LEARNING CORPORATION hereby
certifies that in accordance with the terms and conditions of the Amended and
Restated Loan and Security Agreement between Borrower and Bank (the
“Agreement”), (i) Borrower is in compliance for the period ending
_______________ with all required covenants except as noted below and (ii) all
representations and warranties of Borrower stated in the Agreement are true and
correct in all material respects as of the date hereof provided, however, that
those representations and warranties the date expressly referring to another
date shall be true, correct and complete in all material respects as of such
date.  Attached herewith are the required documents supporting the above
certification.  The Officer further certifies that these are prepared in
accordance with Generally Accepted Accounting Principles (GAAP) and are
consistently applied from one period to the next except as explained in an
accompanying letter or footnotes (subject to year-end adjustments with the
absence of footnotes).

Please indicate compliance status by circling Yes/No under “Complies” column.

Reporting Covenant

Required

Complies

 

 

 

 

Monthly financial statements

Monthly within 25 days*

Yes

No

Annual (CPA Audited)

FYE within 90 days

Yes

No

10K and 10Q

(as applicable)

Yes

No

A/R & A/P Agings and Eligible Accounts Certificate

Within 15 days of 15th and end of each month*

Yes

No

A/R Audit

Prior to First Advance and semi-annually thereafter

Yes

No

IP Report

Within 60 days of new filings

Yes

No

Total amount of Borrower’s cash and investments

Amount:  $________

Yes

No

Total amount of Borrower’s cash and investments maintained with Bank

Amount:  $________

Yes

No

 

 

 

 

Financial Covenant

Required

Actual

Complies

 

 

 

 

 

Adjusted Quick Ratio**

See Section 6.8

_____:1.00

Yes

No

Bookings**

See Section 6.9

$_________

Yes

No

New Equity Event

$4,000,000 by April 8, 2013

$_________

Yes

No

 

 

 

 

 

*provided however if there are no Advances such financial statements shall be
delivered on a quarterly basis and not a monthly basis.

 

**measured as of the last day of each month

 

Comments Regarding Exceptions:  See Attached.

 

 

Received by:

Sincerely,

AUTHORIZED SIGNER

 

 

 

Date:

 

 



Verified:

SIGNATURE

AUTHORIZED SIGNER

 

 

 

 



Date:

TITLE

 

 

Compliance Status



 

 

 

DATE

 

 

 

 

            -  1  -

 

--------------------------------------------------------------------------------

 

 

Corporation Resolutions and Incumbency Certification

Authority to Procure Loans

--------------------------------------------------------------------------------

 

I certify that I am the duly elected and qualified Secretary of
SCIENTIFIC LEARNING CORPORATION; that the following is a true and correct copy
of resolutions duly adopted by the Board of Directors of the Corporation in
accordance with its bylaws and applicable statutes.   

 

Copy of Resolutions:

 

Be it Resolved, That:

 

1.Any one (1) of the following __CEO, CFO___________________ (insert titles
only) of the Corporation are/is authorized, for, on behalf of, and in the name
of the Corporation to:

 

(a)Negotiate and procure loans, letters of credit and other credit or financial
accommodations from Comerica Bank (“Bank”), a Texas banking association, from
time to time, in an unlimited amount.

 

(b)Discount with the Bank, commercial or other business paper belonging to the
Corporation made or drawn by or upon third parties, without limit as to amount;

 

(c)Purchase, sell, exchange, assign, endorse for transfer and/or deliver
certificates and/or instruments representing stocks, bonds, evidences of
Indebtedness or other securities owned by the Corporation, whether or not
registered in the name of the Corporation;

 

(d)

Give security for any liabilities of the Corporation to the Bank by grant,
security interest, assignment, lien, deed of trust or mortgage upon any real or
personal property, tangible or intangible of the Corporation; and

 

(e)

Execute and deliver in form and content as may be required by the Bank any and
all notes, evidences of Indebtedness, applications for letters of credit,
guaranties, subordination agreements, loan and security agreements, financing
statements, assignments, liens, deeds of trust, mortgages, trust receipts and
other agreements, instruments or documents to carry out the purposes of these
Resolutions, ,and any and all amendments or modifications thereto, any or all of
which may relate to all or to substantially all of the Corporation's property
and assets.

 

2.Said Bank is authorized and directed to pay the proceeds of any such loans or
discounts as directed by the persons so authorized to sign, whether so payable
to the order of any of said persons in their individual capacities or not, and
whether such proceeds are deposited to the individual credit of any of said
persons or not;

 

3.Any and all agreements, instruments and documents previously executed and acts
and things previously done to carry out the purposes of these Resolutions are
ratified, confirmed and approved as the act or acts of the Corporation.

 

4.These Resolutions shall continue in force, and the Bank may consider the
holders of said offices and their signatures to be and continue to be as set
forth in a certified copy of these Resolutions delivered to the Bank, until
notice to the contrary in writing is duly served on the Bank (such notice to
have no effect on any action previously taken by the Bank in reliance on these
Resolutions).

 

5.Any person, corporation or other legal entity dealing with the Bank may rely
upon a certificate signed by an officer of the Bank to effect that these
Resolutions and any agreement, instrument or document executed pursuant to them
are still in full force and effect and binding upon the Corporation.

 

6.The Bank may consider the holders of the offices of the Corporation and their
signatures, respectively, to be and continue to be as set forth in the
Certificate of the Secretary of the Corporation until notice to the contrary in
writing is duly served on the Bank.

 

I further certify that the above Resolutions are in full force and effect as of
the date of this Certificate; that these Resolutions and any borrowings or
financial accommodations under these Resolutions have been properly noted in the
corporate books and records, and have not been rescinded, annulled, revoked or
modified; that neither the foregoing Resolutions nor any actions to be taken
pursuant to them are or will be in contravention of any provision of the
articles of incorporation or bylaws of the Corporation or of any agreement,
indenture or other instrument to which the Corporation is a party or by which it
is bound; and that neither the articles of incorporation nor bylaws of the
Corporation nor any agreement, indenture or other instrument to which the



            -  1  -

--------------------------------------------------------------------------------

 

 

Corporation is a party or by which it is bound require the vote or consent of
shareholders of the Corporation to authorize any act, matter or thing described
in the foregoing Resolutions.

 

I further certify that the following named persons have been duly elected to the
offices set opposite their respective names, that they continue to hold these
offices at the present time, and that the signatures which appear below are the
genuine, original signatures of each respectively:

 

(PLEASE SUPPLY GENUINE SIGNATURES OF AUTHORIZED SIGNERS BELOW)

 

 

NAME (Type or Print)

TITLE

SIGNATURE

__Robert Bowen________________

______CEO________

_____/s/ Robert C. Bowen___________

__Jane Freeman_________________

______CFO________

_____/s/ Jane A. Freeman___________

______________________________

__________________

_________________________________

______________________________

__________________

_________________________________

______________________________

__________________

_________________________________

______________________________

__________________

_________________________________

______________________________

__________________

_________________________________

 

 

 

In Witness Whereof, I have affixed my name as Secretary and have caused the
corporate seal (where available) of said Corporation to be affixed on April 5,
2013.

 

           __/s/ Christopher Brookhart_____________

                          Secretary

 

***

 

 

 

The Above Statements are Correct.  ____/s/ Jane A.
Freeman___________________________________________

signature of officer or director or, if none. a shareholder other than secretary
when secretary is authorized to sign alone.

 

 

Failure to complete the above when the Secretary is authorized to sign alone
shall constitute a certification by the Secretary that the Secretary is the sole
Shareholder, Director and Officer of the Corporation.

 

 

 



-  2  -

--------------------------------------------------------------------------------